Citation Nr: 1243808	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-03 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a right foot disorder, including arthritis.

4.  Entitlement to service connection for a back disorder, including arthritis.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for fungus infections of the ears.

7.  Entitlement to service connection for the residuals of a perforated left eardrum.

8.  Entitlement to service connection for bilateral tinnitus.

9.  Entitlement to service connection for tonsillitis. 

10.  Entitlement to service connection for a disability manifested by a spot on the left lung.

11.  Entitlement to service connection for hemorrhoids.

12.  Entitlement to service connection for a skin disorder.

13.  Entitlement to service connection for the loss of wisdom teeth.

14.  Entitlement to an initial compensable evaluation for the service-connected partial ankylosis, right fifth finger, distal interphalangeal joint. 

15.  Entitlement to an initial compensable evaluation for the service-connected tricompartmental degenerative arthritis of the patellafemoral joint, left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from March 1965 to December 1976.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the RO.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated in December 2008, the Veteran requested a hearing at the RO before the Board.  

The RO sent the Veteran a letter in July 2010 acknowledging the hearing request and informing him of the date of the scheduled hearing, but he failed to report.  

Given that he did not request a timely postponement of the hearing, the Board deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2012).

The claim of service connection for bilateral tinnitus and the claims for  
an initial compensable evaluation for the service-connected partial ankylosis, right fifth finger, distal interphalangeal joint and the tricompartmental degenerative arthritis of the patellofemoral joint, left knee are being remanded to the RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  The Veteran currently is not show to have a right wrist disorder.

2.  The Veteran currently is not shown to have a right knee disorder.

3.  The Veteran currently is not shown to have a right foot disorder, including arthritis.

4.  The Veteran does not currently have a back disorder, including arthritis.

5.  The Veteran currently is not shown to have a bilateral hearing loss.

6.  The Veteran currently is not shown to have a fungus infections of the ears.

7.  The Veteran currently is not shown to have the residuals of a perforated left eardrum.

8.  The Veteran currently is not shown to have tonsillitis or residuals thereof. 

9.  The Veteran currently is not shown to have a spot on the left lung.

10.  The Veteran currently is not shown to have hemorrhoids.

11.  The Veteran currently is not shown to have a skin disorder.

12.  The claimed extracted wisdom teeth does not constitute a dental disorder for which VA disability compensation may be paid. 



CONCLUSIONS OF LAW

1.  The Veteran does not have a right wrist disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The Veteran does not have a right knee disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.§ 3.303 (2012).

3.  The Veteran does not have a right foot disability, including arthritis, due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

4.  The Veteran does not have a back disability, including arthritis, due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2012).

5.  The Veteran's bilateral hearing loss disability was not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

6.  The Veteran does not have a disability manifested by fungus infection of the ears due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.§ 3.303 (2012).

7.  The Veteran does not have residual disability manifested by a perforated left eardrum due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.§ 3.303 (2012).

8.  The Veteran does not have a disability manifested by tonsillitis due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.§ 3.303 (2012).

9.  The Veteran does not have a disability manifested by a spot on the left lung due to a disease or injury that incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.§ 3.303 (2012).

10.  The Veteran does not have a disability manifested by hemorrhoids due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.§ 3.303 (2012).

11.  The Veteran does not have a skin disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.§ 3.303 (2012).

12.  The law precludes entitlement to service connection for a pulled wisdom teeth for compensation purposes.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R.§§ 3.303, 3.381, 4.150, 17.161 (2012); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  

As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

Notice under VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).

In this case, the RO provided the Veteran VCAA notice on the claims being decided by letters dated June 2007, February 2008, March 2008 and May 2008.  The first letter, which alone substantially complies with pertinent regulatory provisions and case law, noted above, was timely.  

Therein, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate those claims, including evidence relating the claimed disabilities to service, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  

The RO provided the Veteran all necessary information on disability evaluations and effective dates.  The RO identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  

The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  


B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file the Veteran's service treatment and personnel records.  

Following receipt of the Veteran's statements indicating that he had certain disabilities, the RO requested that he submit authorizations to release records of treatment for those disabilities.  

The Veteran did not comply, thereby hindering the RO's ability to assist the Veteran fully in the development of his claims.  The Veteran instead submitted statements that he would attempt to secure diagnoses and medical opinions at his doctors' appointments.

Despite not being required by law to do so, see 38 U.S.C.A. § 5103A (West 2002), with regard to those disabilities for which the Veteran received treatment during service, the RO afforded the Veteran VA examinations.  


II.  Analysis

The Veteran seeks service connection for right wrist, right knee, right foot, back, lung and skin disabilities, hearing loss, fungus infections of the ears, residuals of a perforated left eardrum, tinnitus, tonsillitis, hemorrhoids, and the loss of wisdom teeth.  

According to his initial application for VA compensation and written statements he and his representative have submitted in May 2007, January 2008, March 2011 and September 2012, these disabilities initially were manifested and necessitated treatment during active service. 

Reportedly, since he first injured his right wrist, right knee, right foot and back and had wisdom teeth pulled during service, he has had chronic problems with pain in all his joints and mouth, numbness and stiffness in his right wrist, arthritis in his back and left knee and difficulty chewing and digesting food.   

The Veteran asserts that his hearing loss developed secondary to in-service noise exposure while serving in combat in the Republic of Vietnam.  Such exposure allegedly occurred due to his daily proximity to loud weapons and explosions.  He points out that service treatment records confirm hearing loss on the right, that once hearing loss develops, it does not later improve, and that the report of VA examination now shows it exists in both ears.  

He further asserts that, since having ear infections/fungus and tonsillitis in service and perforated his eardrum, he has had ongoing problems with ear infections, hearing and sore throats.   

He also asserts that he has a spot on his lung, which he believes developed secondary to chemical and asbestos exposure while working on cargo handling vessel, and hemorrhoids that are due to his strenuous in-service duties as a cargo handler.  

He contends that his skin condition, which first manifested in service as a rash, is similar to a condition other Vietnam veterans have reported as being diagnosed as chloracne.

His representative requests that the Veteran's claim be resolved in his favor based on the doctrine of reasonable doubt.  

The Board acknowledges these assertions, but considering them in conjunction with all medical documents in the claims file, finds that the preponderance of the evidence is against granting the Veteran service connection for the disabilities claimed in this decision.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

To prevail on the issue of service connection, there must be competent evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may be presumed for certain chronic conditions such as arthritis and organic diseases of the nervous system, which include sensorineural hearing loss, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

In some circumstances, a disease associated with exposure to certain herbicide agents may be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2012).  

In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that VA's requirement that a veteran must have been present within the land borders of Vietnam - must have actually set foot therein - at some point in the course of duty in order to be entitled to a presumption of herbicide exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  A veteran who never went ashore from the ship on which he served in the Vietnam coastal waters is not entitled to presumptive service connection.  Id. 

Chloracne or other acneform disease consistent with chloracne is included in 38 C.F.R. § 3.309(e) as a disease that has been associated with herbicide exposure.

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b). 

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection in combat cases but rather ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which a current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

According to the Veteran's service treatment records, as claimed, the Veteran received treatment for right wrist, right foot and back  complaints, had two wisdom teeth pulled (#16 in 1967 and #1 in 1972), and was shown to have defective hearing on testing, multiple ear infections, a punctured eardrum and tonsillitis.  He is not shown to have reported or to have had right knee complaints, a skin disorder or hemorrhoids or a spot on his lungs during service.  

According to his service personnel records, the Veteran served in combat in a capacity that likely exposed him to harmful noise levels, a fact the RO has conceded.  

Although the Veteran claims that, since discharge from service, he has experienced the same problems or residuals thereof, there are no medical records in the claims file confirming this assertion.  

Rather, the reports of VA examinations conducted in October 2007, the only post-service medical evidence of record, establish that the Veteran has bilateral hearing loss, but no other disability that is being claimed.  (During the VA examinations, one VA examiner noted residuals of a perforated eardrum, but on the right, not left.)

His lay assertions thus represent the only evidence of the disabilities claimed in this appeal.  As he has no expertise in medical matters, he is not competent to diagnose a medical condition or offer an opinion on causation.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay observable symptoms, but lacking in medical training and expertise, is not competent to diagnose a medical condition).  

In addition to hearing loss, the Veteran has missing wisdom teeth that were extracted during service.  During the examinations, the VA examiners did not discuss the extraction of these teeth.    

The questions now are whether the currently demonstrated bilateral hearing loss is related to an event or incident of the Veteran's active service, including the documented defective hearing, and whether service connection may be granted for the wisdom teeth extracted during service.  


A.  Hearing Loss

A VA examiner has addressed the etiology of the hearing loss.  During a VA examination conducted in October 2007, that examiner ruled out a relationship between the Veteran's current hearing loss and his active service.  He based his opinion on the following findings: (1) Although the Veteran suffered acoustic trauma during service and experienced a threshold shift in his hearing (1971), he recovered his hearing by separation (1976); (2) During the examination he reported that his hearing loss had begun three years earlier, well after separation from service; (3) Although he had hearing loss consistent with noise exposure and beyond age norms, he reported significant recreational and occupational noise exposure, some without hearing protection; and (4) Aging likely contributed to the current hearing loss.  The VA examiner concluded that the hearing loss was less likely than not caused by or the result of the in-service acoustic trauma and more likely was due to aging and civilian noise exposure. 

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.    

Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

The Court has held that an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court has held that a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not constitute competent medical evidence merely because the transcriber is a health care professional, see LeShore v. Brown, 8 Vet. App. 406, 409 (1995), and that a medical professional is not competent to opine as to matters outside the scope of his expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  

Finally, the Court has held that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), that a medical opinion is inadequate when unsupported by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 180 (1995), and that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In this case, the Board assigns the VA examiner's opinion evidentiary weight as it is based on a review of the claims file and an accurate clinical history and supported by rationale.  

The Veteran has not submitted a medical opinion refuting that of the VA examiner.  Again, his assertions, which may not be considered competent, thus represent the only evidence relating his hearing loss to his active service, including the conceded noise exposure and acoustic trauma.  Significantly, the VA examiner based his opinion, in part, on the Veteran's own statements that he had had hearing problems for only three years prior to the date of the examination.  

Based on the VA examiner's unfavorable opinion and the absence of competent evidence relating the Veteran's hearing loss to his active service, the Board finds that the Veteran's bilateral hearing loss is not related to active service.

Based on the fact that, other than the threshold shift, which the examiner found to be temporary, the Veteran's hearing loss initially manifested three years prior to his 2007 VA examination, the Board also finds that the Veteran's hearing loss did not manifest to a compensable degree within a year of his discharge from service.  

In light of these findings, the Board concludes that bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to have been so incurred.  

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the evidence is not in relative equipoise so the benefit-of-the-doubt rule is not for application. 


B.  Pulled Wisdom Tooth

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381(a) (2012).

Teeth noted as normal or filled at entry will be service connected if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(c)(1), (2) (2012).  

The following will not be considered service connected for treatment purposes: 
(1) Calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e) (2012).  

Teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(f) (2012). 

Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C.A. § 1712(b), including:

(a) Class I. Those having a service-connected compensable dental disability or condition, may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function. There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment. 

(b) Class II. (1)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 180 days, or they were discharged or released under conditions other than dishonorable, from any other period of active military, naval, or air service of not less than 180 days; (B) Application for treatment is made within 180 days after such discharge or release. (C) The certificate of discharge or release does not bear a certification that the Veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed, and (D) Department of Veterans Affairs dental examination is completed within six months after discharge or release, unless delayed through no fault of the Veteran. (ii) Those Veterans discharged from their final period of service after August 12, 1981, who had reentered active military service within 90 days after the date of a discharge or release from a prior period of active military service, may apply for treatment of service-connected noncompensable dental conditions relating to any such periods of service within 90 days from the date of their final discharge or release. (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within 90 days after the date of correction. 

(2)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval or air service of not less than 180 days. (B) Application for treatment is made within one year after such discharge or release . (C) Department of Veterans Affairs dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the Veteran. (ii) Those Veterans discharged from their final period of service before August 13, 1981, who had reentered active military service within one year from the date of a prior discharge or release, may apply for treatment of service- connected noncompensable dental conditions relating to any such prior periods of service within one year of their final discharge or release. (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within one year after the date of correction. 

(c) Class II (a). Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service- connected noncompensable condition or disability. 

(d) Class II(b). Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service-connected dental condition or disability. 

(e) Class II(c). Those who were prisoners of war for 90 days or more, as determined by the concerned military service department, may be authorized any needed dental treatment. 

(f) Class IIR (Retroactive). Any Veteran who had made prior application for and received dental treatment from the Department of Veterans Affairs for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to his/her last period of service may be authorized such previously denied benefits under the following conditions: (1) Application for such retroactive benefits is made within one year of April 5, 1983. (2) Existing Department of Veterans Affairs records reflect the prior denial of the claim. All Class IIR (Retroactive) treatment authorized will be completed on a fee basis status. 

(g) Class III. Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability. 

(h) Class IV. Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability may be authorized any needed dental treatment. 

(i) Class V. A Veteran who is participating in a rehabilitation program under 38 U.S.C. chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in Sec. 17.47(g). 

(j) Class VI. Any Veterans scheduled for admission or otherwise receiving care and services under chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment.  38 C.F.R. § 17.161 (2012). 

A Veteran may be granted service connection for treatment purposes only if he or she falls under one of these classes.  

In this case, although the Veteran's service treatment records show that the Veteran had teeth pulled more than 180 days into service, the teeth extracted were wisdom teeth, or 3rd molars.  In addition, he is not seeking service connection for his pulled teeth for the purpose of treatment.  

In any event, there is no evidence of record indicating that a dentist pulled the teeth in response to a combat injury or in-service trauma.  The Veteran does not therefore fall within any of the previously noted classes.  

In light of the foregoing, the Board finds that, as a matter of law, the two pulled wisdom teeth do not constitute a dental disability for which VA disability compensation may be paid.  

The Board thus concludes that the law does not provide for entitlement to service connection for pulled wisdom teeth for compensation purposes.  

Inasmuch as the law in this case is dispositive, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for a right wrist disorder is denied

Service connection for a right knee disorder is denied.

Service connection for a right foot disorder, including arthritis, is denied.

Service connection for a back disorder, including arthritis, is denied.

Service connection for a bilateral hearing loss is denied.

Service connection for fungus infections of the ears is denied.

Service connection for the residuals of a perforated left eardrum is denied.

Service connection for tonsillitis is denied. 

Service connection for a disability manifested by a spot on the left lung is denied.

Service connection for hemorrhoids is denied.

Service connection for a skin disorder is denied.

Service connection for the loss of wisdom teeth is denied.




REMAND

Prior to adjudicating the claim of service connection for bilateral tinnitus and claims for an initial compensable evaluation for the service-connected partial ankylosis, right fifth finger, distal interphalangeal joint, and tricompartmental degenerative arthritis of the patellafemoral joint, left knee, additional action is necessary.  See 38 C.F.R. § 19.9 (2012).

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Evidence of a link between a current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran relating the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory, generalized statement relating an in-service illness to present medical problems is not sufficient to necessitate obtaining a VA examination and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  

In October 2007, the Board assisted the Veteran in the development of his claim of service connection for tinnitus by affording him a VA examination.  The examiner was instructed to discuss the etiology of the Veteran's reported tinnitus.  The report of this examination is inadequate to decide this claim.  

The claims file includes statements of the Veteran indicating that he has been experiencing ringing in his ears since active service, when he was exposed to a significant amount of noise.  It also includes a rating decision, in which the RO concedes that the Veteran suffered acoustic trauma during his service in combat.  

Despite the Veteran's statements, which represent competent evidence of continuity of symptomatology (ringing in the ears is a lay-observable symptom), the examiner found that the Veteran does not currently have tinnitus.  It is unclear from the report whether the Veteran actually denied tinnitus during the examination, which would be curious given his prior statements, or whether the examiner ruled it out either because he found that the Veteran lacked credibility, or he did not consider the Veteran's lay statements.  Clarification in the form of an addendum opinion is needed on remand.  

During the course of this appeal, the RO also afforded the Veteran VA examinations of his right fifth finger and left knee.  However, the reports of these examinations are inadequate to decide the claims for higher initial evaluations.  

Since then, in an Appellate Brief Presentation dated September 2012, the Veteran maintains that his service-connected disabilities have increased in severity.  Additional examinations are thus necessary so that the Board can determine the current level of impairment caused by the right fifth finger and left knee disabilities.

Accordingly, these remaining claims are REMANDED to the RO for the following action:

1.  The RO should take appropriate action to return the Veteran's claims file to the examiner who reviewed it in October 2007 for an addendum opinion in support of the claim for service connection for tinnitus.  Remind the examiner that certain symptoms, including ringing in the ears, are capable of lay observation and that any opinion provided on etiology should contemplate such symptoms.  Ask the examiner to proceed with the instructions that follow.

a.  Review the claims file, including your prior opinion and indicate in writing in the record that you did so; 

b.  Acknowledge the Veteran's reported history of ringing in the ears, as noted in the record;

c.  Indicate whether this reported history changes your prior opinion; 

d.  If so, offer an opinion as to whether the Veteran's tinnitus is at least as likely as not related to his in-service noise exposure or otherwise to his period of active service;

e.  If not, explain the basis of your finding that the Veteran does not have tinnitus, including whether he denied such a condition at the time of the examination and/or his report of such condition is not credible; and

f.  Provide detailed rationale, with specific references to the record, for the opinion expressed; and   

g.  If the opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

2.  Arrange for the Veteran to undergo a VA examination in support of his claims for higher initial evaluations for right fifth finger and left knee disabilities.  Provide the examiner with the claims file for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Remind the examiner that certain symptoms, including pain and weakness, are capable of lay observation and that any opinion provided on severity should contemplate such symptoms.  Ask the examiner to proceed with the instructions that follow.

a.  Conduct a thorough evaluation of the Veteran's right fifth finger and left knee, including any tests deemed necessary; 

b.  Record the Veteran's reported history of right fifth finger and left knee symptoms and inquiry as to whether the Veteran experiences flare-ups of such symptoms;

c.  Note all right fifth finger and left knee symptoms shown to exist, including, if appropriate, painful motion;

d.  Objectively confirm any functional loss caused by these symptoms, including during flare-ups and on repetitive use (consider such loss due to weakness, fatigability, incoordination, pain, including on movement of a joint, reduced or excessive excursion, decreased strength, speed, or endurance, or the absence of necessary structures, deformity, adhesion, and/or defective innervations);  

e.  Describe the extent of any functional loss during flare-ups or after repetitive use in terms of additional loss of motion beyond that which is observed clinically;

f.  Specifically indicate whether the Veteran's right fifth finger disability interferes with the overall function of his hand;

g.  Characterize any recurrent subluxation or lateral instability of the knee as slight, moderate or severe;

h.  Provide detailed rationale, with specific references to the record, for the opinions expressed; and   

i.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

3.  Review the addendum opinion and examination report to ensure that they include all requested information and, if not, return them to the examiners for correction.  

4.  After completing all indicated development, readjudicate the claims being remanded in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.      

The Board intimates no opinion as to the ultimate disposition in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


